UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6241




In Re:    VINCENT BRADFORD EARL,


                                                          Petitioner.



         On Petition for a Writ of Mandamus.   (1:05-cv-00067)


Submitted:    July 13, 2007                 Decided:   August 1, 2007


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Vincent Bradford Earl, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincent Bradford Earl petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.       He seeks an order from this court

directing the district court to act.             Our review of the docket

sheet reveals that the district court disposed of the matter in an

order docketed on June 20, 2007. Accordingly, because the district

court has recently decided Earl’s case, we deny the mandamus

petition as moot.       Although we grant leave to proceed in forma

pauperis,   we   deny   Earl’s   motion    for   default   and   request   for

compensation and attorney fees.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            PETITION DENIED




                                   - 2 -